Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-110435, filed on 06/02/2017 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, David Emery on 05/17/2022.

The claims in application has been amended as follows: 
In claim 1, line 3-4, the limitation “a pair of t portions” has been amended to read -- a pair of pillar portions --.
In claim 16, line 1-2, the limitation “wherein the transmission belt ring is” has been amended to read -- wherein the ring of the transmission belt is --.
In claim 17, line 1-2, the limitation “wherein the transmission belt ring is” has been amended to read -- wherein the ring of the transmission belt is --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 8-17 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a transmission belt element with the specific structure/ features recited within independent claim 8. In particular, a transmission belt element comprising: a trunk portion having a saddle surface and a pair of pillar portions that extends from both sides of the saddle surface in a width direction; the saddle surface being a convex surface defined by an elliptical arc that has a long diameter (a) and a short diameter (b); wherein, the dimensions of the long diameter (a) and the short diameter (b) is set to explicitly satisfy the ratio b/a ≤ 0.015. Relevant prior art examples, such as Smeets et al. (U.S. PGPUB 2002/0137585A1), Bransma (U.S. PGPUB 2018/0023664A1), Catalado (U.S. Patent 4,465,469A), Smeets (U.S. PGPUB 2004/0053723A1), Takagi et al. (U.S. Patent 6,679,798B1), and Takahashi et al. (U.S. PGPUB 2020/0103000A1), all teach a transmission belt element that has somewhat similar structural confirmation to applicant’s claimed invention; to include a saddle surface of the trunk portion being a convex surface. However, Smeets et al, Bransma, Catalado, Smeets, Takagi et al, and Takahashi et al, all fail to disclose the convex saddle surface on the trunk portion of a transmission belt element being formed by an elliptical arc that is dimensioned in a manner that results in producing the exact ration recited within claim 8 limitations. Nevertheless, Tran et al. (European Patent Application EP1544502A1) does discuss a transmission belt element comprising a convex saddle surface that is produced by an elliptical arc. Yet, as noted by the applicant in the remarks/ arguments filed on 02/15/2022 Tran et al. does not disclose any befits of using an elliptic arc to form a convex saddle surface on a transmission belt element and even seems to favor providing a transmission belt element with a more rounded arc shaped convex saddle surface over an elliptic arc shaped convex saddle surface. Therefore, one of ordinary skill in the art would not had sufficient motivation/ evidence in the prior art to provide a trunk portion of a transmission belt element with a convex saddle surface defined by an elliptic arc. Furthermore, examiner acknowledge that applicant’s specification does address key reasons for forming the convex saddle surface using an elliptical arc with a long diameter (a) and a small diameter (b) that satisfy the ratio b/a ≤ 0.015; in fact, said speciation provide supporting experimental data showing the advantageous performance characteristics that can be achieved by using such an elliptical arc to produce the convex saddle surface on a transmission belt element. Consequently, claim 8 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification. 
In addition, the prior art of record, either individually or in combination, further fail to disclose or render obvious, a transmission belt with the precise structure/ features recited within independent claim 15. This is, a transmission belt comprising: a plurality of elements and a ring; each element having a trunk portion with a saddle surface and a pair of pillar portions; the saddle surface being a convex surface defined by an elliptical arc having a long diameter (a) and a short diameter (b); wherein, the dimensions of the long diameter (a) and the short diameter (b) is set to explicitly satisfy the ratio b/a ≤ 0.015. Each of the elements in the claimed transmission belt comprises the exact same structural configuration as the transmission belt element described within claim 8; which is found to be allowable over the cited prior art as set forth above. Subsequently, claim 15 limitations would also include allowable subject matter over all relevant prior art discovered by the examiner for the same reasons detailed above; specially when said limitations are viewed in light of applicant’s specification.
Accordingly, the transmission belt element and the transmission belt claimed by the applicant within respective claims 8-17, are both determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654                                 /MICHAEL R MANSEN/                                                                         Supervisory Patent Examiner, Art Unit 3654